In an action to foreclose a mortgage, the appeal is from an order of the Supreme Court, Dutchess County (Jiudice, *860J.), dated August 11, 1981, which denied the appellants’ motion for leave to serve an amended answer. Order reversed, with $50 costs and disbursements, and motion granted. Appellants are to serve their amended answer within 20 days after service upon them of a copy of the order to be made hereon, with notice of entry thereof. The record justifies granting the motion permitting service of the amended answer and discloses no prejudice to the plaintiff (see Loomis v Corinno Constr. Corp., 54 NY2d 18). Mangano, J. P., Gulotta, Thompson and Brown, JJ., concur.